DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.

Allowable Subject Matter
Claims 1-20, 25, 31-35, 37, 38, and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicant’s remarks and amendments have overcome the prior art.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, receiving a first synchronization signal block (SSB) associated with a first uplink band in a first broadcast signal or a second SSB associated with a second uplink band in a second broadcast signal, wherein the first uplink band comprises a millimeter wave band and the second uplink band comprises a sub-6 gigahertz band, and wherein the first broadcast signal comprises a first transmission metric that is different from a second transmission metric of the second broadcast signal; selecting one of the first uplink band that comprises the millimeter wave band or the second uplink band that comprises the sub-6 gigahertz band for a random access signal based at least in part on the first SSB, the second SSB, the transmission metrics, and a received power level of the first SSB or the second SSB received over a downlink band satisfying a threshold for a downlink pathloss, wherein the downlink band comprises the millimeter wave band; and transmitting the random access signal over one of the first uplink band or the second uplink band based at least in part on the selecting, as substantially described in independent claims 1, 10, 17, and 25.  
These limitations, in combination with the remaining limitations of claims 1, 10, 17, and 25, are not taught nor suggested by the prior art of record. Claims 2-9, 11-16, 18-20, 31-35, 37, 38 and 40 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



//KENT KRUEGER/ Primary Examiner, Art Unit 2474